Citation Nr: 0731355	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate 10 percent ratings for service-
connected bilateral tinnitus.
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned the maximum rating authorized under Diagnostic Code 
6260.


CONCLUSION OF LAW

Inasmuch as there is no legal basis for a schedular rating in 
excess of 10 percent for the veteran's tinnitus, the benefit 
sought on appeal is denied.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Because the law and not the facts are dispositive in this 
case, the provisions of the Veterans Claims Assistance Act 
(VCAA) are not for application.  More specifically, because 
the claim is being denied as a matter of law, no further 
development under the VCAA or previously existing law is 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) 
(VCAA has no effect on appeal limited to interpretation of 
law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).

II.  Analysis

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2007).  This is the maximum schedular 
evaluation assignable for that condition.  In this case, the 
award of service connection for tinnitus was effective 
October 2004, after the date of the regulation revision. 

Recently, the Federal Circuit affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
50.  

In view of the foregoing, the Board concludes that Diagnostic 
Code 6260 precludes an evaluation in excess of a single 10 
percent for tinnitus.  Therefore, the veteran's claim for 
separate 10 percent schedular ratings for his service-
connected bilateral tinnitus must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus is denied. 



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


